Citation Nr: 1201549	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-29 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from April 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was brought before the Board in September 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the Board previously remanded the instant case in September 2009 for additional development.  Specifically, the Board instructed the AOJ to complete further attempts to verify the Veteran's claimed in-service stressors related to his current claim of service connection for PTSD and provide him a VA psychiatric examination.  He asserts that he witnessed two stressful events involving the deaths of fellow servicemen while he was stationed in Heidelberg, Germany, in September 1953 and November 1953 and that he currently suffers from PTSD as a result.  First, he relates that he was crawling under barbed wire during an obstacle course exercise in September 1953, when three or four men in front of him were killed by accidental live machine gun fire.  Next, he states that during combat maneuver exercises in November 1953, he was walking behind a tank which skidded into a ditch, hit a tree, and killed a soldier.  

Following the September 2009 remand, the AOJ contacted the Defense Personnel Records Information Retrieval System (DPRIS), requesting verification of the Veteran's asserted in-service stressors with respect to his service with the 8th Armor Regiment, Company B, and 112th Infantry Regiment, Company B.  While a response from DPRIS indicates no information is available for the 8th Armor Regiment for the claimed period, no response was provided for the 112th Infantry Regiment.  No further attempt has been made to verify the Veteran's stressors with respect to his service with the 112th Infantry Regiment.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As such, another remand, with ensuing delay, is unfortunately required to attempt to verify the Veteran's reported in-service stressors related to his service with the 112th Infantry Regiment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. A request should be submitted through the appropriate official channels for verification of both claimed in-service stressor events (the obstacle course accident in September 1953 and the tank accident in November 1953, both occurring in Heidelberg, Germany), with Company B of the 112th Infantry Regiment.  A copy of the Veteran's DD Form 214 (reflecting the Veteran's most significant duty assignment with Company B of the 112th Infantry Regiment) must be provided along with the request.

2. If, and only if, the Veteran's reported stressor(s) are verified, schedule him for a VA psychiatric examination.  The claims file must be made available to and be reviewed by the examiner and the examination report should note that the claims file was reviewed.  The examiner should specifically offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disorder demonstrated during the pendency of the appeal, to include, but not limited to depression and PTSD, is related to the Veteran's period of active service. 

The examiner is requested to specifically address whether the Veteran met the diagnostic criteria for a diagnosis of PTSD, depression, or any other psychiatric disorder at any time during the appeal period.  In this regard, the examiner should specifically address the April 2007 private diagnoses of PTSD and a depressive disorder, and comment as to the effect, if any, of the Veteran's memory problems on his meeting or not meeting the DSM-IV criteria in April 2007, and at any time since.  

Because the Veteran is competent to report the onset of anxiety, depression, and nightmares in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must also specifically address the Veteran's report of his psychiatric symptoms having first manifested during his period of active service in determining whether any current psychiatric disorder is related to active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

The examiner must provide the rationale, with citation to relevant medical findings, for the opinions provided.

3. After the development requested above has been completed to the extent possible, the AMC should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

